Stephen, J.
delivered the opinion of this court.
We think that the judgment of the court below in this case was correct, and ought to be affirmed. Certainty to a reasonable extent, is an essential attribute of all pleading, both civil and criminal, but is more especially necessary in the latter, where conviction is followed by penal consequences. One of its objects is notice to the party of the nature of the charge, against which he is to come prepared to defend himself; and it is also necessary, not only that the offence may be displayed upon the record, so as to enable the court to pronounce the sentence of the law, but to enable the party to defend himself against a second prosecution for the same crime, by pleading a prior acquittal or conviction. In the case now before this court, the indictment, we think, is defective, in omitting the name of the slave'and that of the master, if known, if not known, the fact should have been so stated in the indictment. Such an averment in the indictment was requisite, not only to inform the accused of the charge alleged against him, so as to prepare for his defence, but to prevent a second punishment for the same offence, by pleading in bar a former acquittal or conviction. The omission to exclude a license by the necessary averment of a want of one, was also a fatal defect; the non-existence of a license being an essential ingredient in the constitution of the offence, according to the true and sound construction of the Act of Assembly, upon which the prosecution was founded. In other respects, the allegations as to time and place may be sufficient, being conformable to the language of the act, which is rather carelessly drawn: but in that respect, it would be advisable in all future cases, to make the necessary averments, with greater precision and certainty. The judgment of the court below is affirmed.
JUDGMENT AFFIRMED.